
	

113 SRES 357 IS: Expressing concern for undemocratic governance and the abuse of the rights of individuals in Ukraine.
U.S. Senate
2014-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 357
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2014
			Mr. Menendez (for himself and Mr. Risch) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing concern for undemocratic governance and the abuse of the rights of individuals in
			 Ukraine.
	
	Whereas the political crisis that has engulfed Ukraine reflects the people’s desire for a
			 democratic state which rejects corruption and abides by the rule of law;Whereas Ukraine is a participating State of the Organization for Security and Co-operation in
			 Europe (OSCE) and has made commitments to respect the human rights of its
			 citizens;Whereas, in 2009, Ukraine joined the European Union’s Eastern Partnership initiative, pledging to
			 uphold the shared values of democracy, the rule of law, and respect for
			 human rights;Whereas the Government of Ukraine committed to judicial and electoral reforms to align with those
			 of the European Union in preparation for  the signing of an Association
			 Agreement with the European Union;Whereas, on Thursday, November 21, 2013, Ukraine President Viktor Yanukovych announced that
			 Ukraine would not sign an Association Agreement with the European Union,
			 causing thousands of Ukrainians to assemble in Kiev’s Maidan Square in
			 peaceful protest;Whereas, on November 30 and December 11, 2013, Ukrainian paramilitary police used excessive force
			 against peaceful demonstrators in Kiev's Maidan Square;Whereas, on January 16, 2014, the parliament of Ukraine passed anti-protest legislation restricting
			 the right to peaceful assembly and the exercise of free speech,
			 constraining independent media, and inhibiting the operation of
			 nongovernmental organizations;Whereas it is unclear whether these measures were
			 passed legally, or have subsequently been entirely repealed;Whereas, on January 20, 2014, Freedom House stated it is deeply concerned by Ukrainian authorities’ targeted violence against journalists during public
			 protests in Kiev—demonstrations spurred by President Viktor Yanukovych’s
			 signing into law measures that tightly limit public protests, among other
			 rollbacks on freedom;Whereas, on January 22, 2014, the actions of authorities in Ukraine  resulted in the death of two
			 protestors, including one who was brutally beaten by two riot police officers, according to Amnesty International;Whereas, on January 30, 2014, Freedom House stated that at least five Euromaidan activists are still
			 reported missing, some since November 30, 2013 when anti-government
			 demonstrations intensified;Whereas there are substantiated reports of kidnappings, including the abduction and torture of
			 opposition activist Dmitrii Bulatov, and evidence of police brutality
			 carried out against protesters and other activists, and the Ukrainian
			 nongovernmental organization 
			 EuroMaidan SOS claims that as many as 27 people may be missing;Whereas, on January 31, 2014, Human Rights Watch found that Ukrainian police assaulted and injured dozens of journalists and medical workers while trying to
			 disperse street fighters and protesters in Kiev and called upon the international community to press Ukraine to investigate serious human rights violations and prosecute those responsible in
			 accordance with international due process standards;Whereas, on January 31, 2014, Freedom House reported that  more than 40 journalists have been injured covering the demonstrations and that [m]any of the reporters were
			 attacked while wearing visible identification of their status as
			 journalists;Whereas the Government of Ukraine has continued to intimidate and use violence against journalists
			 and others expressing political opinions critical of the current
			 government; andWhereas, on January 7, 2014, the United States Senate passed a resolution expressing support for
			 the  people of Ukraine in light of public resistance to President
			 Yanukovych’s decision not to sign an Association Agreement with the
			 European Union: Now, therefore, be it
		
	
		That it is the sense of the Senate that—(1)the President should increase  democracy and human rights programming in Ukraine to the extent
			 possible;(2)the United States  Government should immediately review security assistance funding for any
			 organization in Ukraine involved in repressive efforts that violate the
			 civil or
			 human rights of the people of Ukraine;(3)the United States Mission to the Organization for Security and Co-operation in Europe (OSCE) should 
			 utilize the resources and mechanisms of the OSCE to monitor and address
			 human rights concerns, including the Office for Democratic Institutions
			 and Human Rights (ODIHR) and Representative on Freedom of Media (RFM);(4)the United States Representative to the United Nations Human Rights Council should address Ukraine
			 appropriately to bodies such as the United Nations Human Rights Council;(5)the Department	of State should immediately consider the imposition of targeted  sanctions,
			 including visa bans and asset freezes, against the  perpetrators of  
			 state-sanctioned  violence  in Ukraine against  peaceful protesters, 
			 journalists, and other members of civil society;(6)the United States Government  should urge authorities in Ukraine  to locate missing persons and
			 release all
			 political prisoners, including former Prime Minister Yulia Tymoshenko, and
			 hold perpetrators of extra-legal measures accountable;(7)the United States Government should work closely with the European Union to strengthen and support
			 its efforts
			 in Ukraine; and(8)the United States Government endorses the statement of the European Union’s Council on Foreign
			 Affairs of February 10, 2014, which stated,  A new and inclusive government, constitutional reform bringing back more balance of powers, and
			 preparations for free and fair presidential elections would contribute to
			 bringing Ukraine back on a sustainable path of reforms.
